Citation Nr: 1645261	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  08-13 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for cervical spine disability prior to December 2, 2015, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran had active service from October 1981 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which increased the rating to 20 percent for cervical spine disability, effective March 8, 2006.

In a May 2014 decision, the Board determined that the Veteran's cervical spine disability did not warrant a rating higher than 20 percent.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, the Court vacated the decision in a May 2015 Order, and remanded the claim to the Board for actions consistent with the terms of the Joint Motion.  In October 2015, the Board remanded the claim for additional development. 

In a February 2016 rating decision, the Appeals Management Center (AMC) increased the rating for the Veteran's cervical spine disability from 20 to 30 percent, effective December 2, 2015.  

In June 2016, the Board remanded the claim for further development and it has since returned for further appellate consideration. 

Upon further review of the record however, and as set forth below, the appeal is unfortunately REMANDED again to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The current record is not adequate to rate the Veteran's cervical spine disability.  

Historically, when the RO granted service connection for the Veteran's cervical spine disability in 2001, it characterized the disability as degenerative joint disease (arthritis) of the cervical spine and assigned a disability rating pursuant to Diagnostic Code (DC) 5010 which contemplates traumatic arthritis.  38 C.F.R. § 4.71a (2015).

Thereafter, according to October 2005 medical records provided by Cape Fear Medical Center, a diagnosis of degenerative disc disease of the cervical spine was rendered.  

The increased rating claim on appeal here was received in March 2006.  In the 2007 rating decision on appeal, the RO characterized the Veteran's cervical spine disability as a cervical strain and rated such disability under DC 5237.  38 C.F.R. § 4.71a (2015).  

In a February 2008 rating decision however, the RO recharacterized the Veteran's cervical spine disability as degenerative disc disease (also referred to as intervertebral disc syndrome or IVDS) and rated the disability pursuant to DC 5243.  
Notably, spine disabilities may be rated under the General Rating Formula for diseases and Injuries of the Spine set forth in 38 C.F.R. § 4.71a , DCs 5237-5242, or alternatively under the Formula for Rating IVDS based on incapacitating episodes found in DC 5243. 

While the Veteran has been afforded multiple VA compensation examinations of the cervical spine since being diagnosed with IVDS, the examination reports do not address the criteria needed to consider the disability under DC 5243.  The May 2006 VA examiner did not acknowledge the IVDS diagnosis but also indicated that he had not had an opportunity to review the claims file.   The examiners who conducted examinations in April 2012, December 2015, and July 2016 acknowledged the diagnostic evidence of IVDS, but checked the box "No" to Question 13a which asks if the Veteran has IVDS, and consequently, the examiners did not address the question of whether any incapacitating episodes of IVDS had been present.  

Given this conflicting evidence, the Board is not able to rate the Veteran's cervical spine disability.  An addendum is therefore needed to clarify the nature and severity of his cervical spine disability.       

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the medical examiner who conducted the July 2016 VA examination or, if s/he is unavailable, from another suitably qualified clinician. 

The purpose of this addendum is to clarify the nature and severity of the Veteran's cervical spine disability.  

After a complete review of the claims file, the examiner is asked to respond to the following:

(a) Clarify whether IVDS is a part of the Veteran's service-connected cervical spine disability.

(b)  If so, determine whether the IVDS of the cervical spine has been productive of any incapacitating episodes as defined by VA regulation, and IF SO, the frequency and duration of those episodes, categorized by year beginning since the beginning of the claim in 2006. 

*The need for an additional examination is left to the discretion of the designated examiner.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2.  Thereafter, readjudicate the increased rating claim for cervical spine disability on appeal.  If the claim remains denied, the Veteran and his representative should be provided with an appropriate supplemental statement of the case and afforded the opportunity to respond. Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




